Mr. Justice Breese: I do not concur in this opinion. I do not think the 19th section of the Chancery Act has any application to divorce cases. Those cases are governed by the Divorce Law, and are swi generis. I think further, that public policy requires decrees in such cases should be absolute and final, unless an appeal be prosecuted. Mr. Chief Justice Walker: I do not think the 19th section of the Chancery Act applies in this class of cases. Mr. Justice Scott: I can not concur in this decision. While it may be true the 19th section of the statute is applicable to divorce cases, under the authority “ to set aside, alter or amend ” the decree “ as shall appear just,” I am of opinion it is, to some extent, within the discretion of the court what alterations shall be made in the decree, and that considerations of public policy forbid its exercise where there has been a second marriage. The consequences to the second wife would be very serious indeed. She might be actually innocent, and at most would only be constructively guilty of wrongful conduct. The effect would be to bastardize their children, if any, and expose the parties to the charge of living in an open state of adultery. Regarding the 19th section as applicable to divorce cases, no doubt it would be within the jurisdiction of the court to alter or amend the original decree, so far as it affects property rights, “ as shall appear just.”